    Imprisoned Activist Martin Gottesfeld Writes
               Case 1:16-cr-10305-NMG            SCATHING
                                              Document    EmailFiled
                                                       372-1    To Prosecutor
                                                                     01/07/19 Targetin...
                                                                               Page 1 of Page
                                                                                          2   1 of 3

~~ " \ ; )r f\
       e   NOW LI VE   THE MICHAEL KNOWLES SH OW EP. 15 • TRUMP RALLI ES, MSM EATS COVFEFE (/PODCASTS/ 20138/EP-15-TRUMP-RALLIES-MSM-EATS-
                                                                    COVFEFE)




       Imprisoned Activist Martin Gottesfeld Writes SCATHING
       Email To Prosecutor Targeting His Wife
       "Do you think you're totally unaccountable?"




                                                                                                                            Au1us:t 22, 2017
                                                                                                                              9> 9.91c views




                                                        By AARON SANDLER




           Martin Gottesfeld (https://freemartyg.com/}, who is sitting in jail for having hacked Boston Children's Hospital to raise
           awareness of the institution's alleged mistreatment of a teenage girl, sent a scathing email to the prosecutor that is
           targeting his wife for posting a YouTubevideo.

           The Daily Wire has reported (http://www.dailywire.com/news/19495/wife-jailed-hacktivist-claims-fbi-threatening-her-
           aaron-bandler) on how the Boston's U.S. Attorney's office, at the behest of the FBI, will be attempting to prosecute
           Gottesfeld's wife, Dana Gottesfeld, for posting an audio clip from Gottesfeld's detention hearing, even though Dana
           obtained the audio from the court reporter.




    http://www.dailywire.com/news/20092/martin-gottesfeld-writes-scathing-email-prosecutor... 8/23/2017
Imprisoned Activist Martin Gottesfeld Writes
           Case 1:16-cr-10305-NMG            SCATIIlNG
                                          Document     Email
                                                    372-1    To Prosecutor
                                                          Filed  01/07/19 Targetin...
                                                                           Page 2 of Page
                                                                                      2   2 of 3


   Martin Gottesfeld unloaded on the prosecutor, Adam Bookbinder, in an email that was forwarded to The Daily Wire,
   asking Bookbinder a series of questions that he wouldn't have the chance to ask during his trial in January.


   "What's it like to try desperately to intimidate a lady, but fail because she has more courage and integrity in the pinky
   finger she used to type a YouTube description (https://www.youtube.com/watch?v=GojTx9AqwS4) than you and your
   entire crooked (http://www.wnd.com/2017/07/obarna-prosecutors-protecting-harvard-linked-hospitals/) , god forsaken
   office can muster to protect and seek justice for a tortured child?" Gottesfeld wrote to Bookbinder.


   Gottesfeld then turned to how the Boston Children's Hospital tormented Justina Pelletier when they wrestled her
   away from her parents.


   "Does any sense of conscience bother you at all or is your sole concern protecting your allies who tortured her?"
   Gottesfeld wrote. "Do you feel any instinctual drive to use your position of authority to seek justice for her or are you
    irredeemably without conscience?"


    He proceeded to zero in on the ties to Harvard within the attorney's office, as the Boston's Children's Hospital is a key
    Harvard affiliate.


    "Do you and your associates think that going to Harvard means never having to admit your wrong and never having to
    apologize?" wrote Gottesfeld. "Do you think you're totally unaccountable? If so, how would your office explain its
    failure to apply the law to protect Justina and her family?"


    Bookbinder has yet to respond to Gottesfeld's email.


    Gottesfeld faces up to 25 years in prison for waging a hacking attack (http://www.dailywire.com/news/15158/exclusive-
    federal-government-wouldnt-let-aaron-bandler) against the Boston Children's Hospital to raise awareness about their
    alleged gross mistreatment of Justina, whose mitochondrial disease the hospital dismissed as only psychological and
    kept her quarantined at the hospital away from her parents for over a year. The hospital has faced no legal action and
    the allegations of her mistreatment have not been invest igated.


    Follow Aaron Bandier on Twitter. (https://twitter.corn/bandlersbanter)

       SPONSORED CONTENT ON THE DAILY WIRE ( HTTP, /IWWW.DAILYWIRE. COM /S PONSORED7PRX T =R UCAFTORANICQA&&NTV_ OC= 209&NTV FR)


                                                        Employers: How to Leverage Employee Health Care For Cost Savings
                                                        (http://www.dailywlre.com/sponsored?
                                                        prx_t=Re8CAFtoRAn1cQA&&ntv_oc=209&ntv_fr)

                                                        By UNITEDHEALTHCARE (HTTJ>;//WWW.DAJLYWIRE.COM/SPONSORED?
                                                        PRX..T• REBCAFTORAN1CQA&&NTV_OC•209&t-ITV_FR)

                                                        Data has a way of delivering business value. The insights your company can
                                                        derive from objective information can apply to every area of your business,
                                                        from.-
      (http://www.dailywire.com/sponsored?
      prx_t=Re8CAFtORAnlcQA&&ntv_oc=209&ntv_fr}




http:/ /www.dailywire.com/news/20092/qiartin-gottesfeld-writes-scathing-email-prosecutor... 8/23/2017
